
	

113 S2388 IS: Energy-Efficient Cool Roof Jobs Act
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2388
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2014
			Mr. Cardin (for himself, Mr. Crapo, and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the depreciation recovery period for
			 energy-efficient cool roof systems, and for other purposes.
	
	1.Short titleThis Act may be cited as the Energy-Efficient Cool Roof Jobs Act.
			2.
			Depreciation recovery
			 period for certain roof systems
			
				(a)
				20-Year
			 recovery period
				
					(1)
					In
			 general
					Subparagraph (F) of section 168(e)(3) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
					
						
							(F)
							20-year
				property
							The term 20-year property means—
							
								(i)
								initial clearing
				and grading land improvements with respect to any electric utility
			 transmission
				and distribution plant, and
							
								(ii)
								any qualified
				energy-efficient cool roof replacement
				property.
							.
				
					(2)
					Qualified
			 energy-efficient cool roof replacement property
					Section 168(e) of such Code is amended by adding at the end the following new paragraph:
					
						
							(9)
							Qualified
				energy-efficient cool roof replacement property
							
								(A)
								In
				general
								The term qualified energy-efficient cool roof
				replacement property means any roof system—
								
									(i)
									which is placed
				in service above conditioned
				or semi-heated space on an eligible commercial building,
								
									(ii)
									which has a
				slope equal to or less than 2:12,
								
									(iii)
									which replaces
				an existing roof system, and
								
									(iv)
									which
				includes—
									
										(I)
										insulation which
				meets or exceeds the minimum prescriptive requirements in tables
			 A–1 to A–9 in
				the Normative Appendix A of ASHRAE Standard 189.1–2011, and
									
										(II)
										in the case of
				an eligible commercial building located in a climate zone other
			 than climate
				zone 6, 7, or 8 (as specified in ASHRAE Standard 189.1–2011), a
			 primary roof
				covering which has a cool roof surface.
									
								(B)
								Cool roof
				surface
								The term cool roof surface means a roof the
				exterior surface of which—
								
									(i)
									has a 3-year-aged
				solar reflectance of at least 0.55 and a 3-year-aged thermal
			 emittance of at
				least 0.75, as determined in accordance with the Cool Roof Rating
			 Council
				CRRC–1 Product Rating Program, or
								
									(ii)
									has a
				3-year-aged solar reflectance index (SRI) of at least 64, as
			 determined in
				accordance with ASTM Standard E1980, determined—
									
										(I)
										using a
				medium-wind-speed convection coefficient of 12 W/m2·K, and
									
										(II)
										using the values
				for 3-year-aged solar reflectance and 3-year-aged thermal emittance
			 determined
				in accordance with the Cool Roof Rating Council CRRC–1 Product
			 Rating
				Program.
									
								(C)
								Roof
				system
								The term roof system means a system of roof
				components, including roof insulation and a membrane or primary
			 roof covering,
				but not including the roof deck, designed to weather-proof and
			 improve the
				thermal resistance of a building.
							
								(D)
								Eligible
				commercial building
								The term eligible commercial
				building means any building—
								
									(i)
									which is within
				the scope of ASHRAE Standard 90.1–2010,
								
									(ii)
									which is located
				in the United States,
								
									(iii)
									with respect to
				which depreciation (or amortization in lieu of depreciation) is
			 allowable,
				and
								
									(iv)
									which was placed
				in service before the date that is 3 years prior to the date the
			 roof system described in subparagraph (A) is placed in service.
								
								(E)
								ASHRAE
								The
				term ASHRAE means the American Society of Heating, Refrigerating
				and Air-Conditioning
				Engineers.
							.
				
				(b)
				Requirement To
			 use straight line method
				Paragraph (3) of section 168(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					
						(J)
						Any qualified
				energy-efficient cool roof replacement
				property.
					.
			
				(c)
				Alternative
			 system
				The table contained in section 168(g)(3)(B) of the Internal Revenue Code of 1986 is amended by
			 striking the last item and inserting the
			 following new
			 items:
				
					
						
							
							
							
								
									(F)(i)
									25
								
								
									 (F)(ii)
									27.5
								
							
						
					
					.
			
				(d)
				Depreciation
		rules for certain qualified energy-Efficient cool roof replacement property for
		purposes of computing the earnings and profits of a real estate investment
		trust
				
					(1)
					In
		general
					Paragraph (3) of section 312(k) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new
		subparagraph:
					
						
							(C)
							Treatment of
		  qualified energy-efficient cool roof replacement property
							In the
		  case of any qualified energy-efficient cool roof replacement property (within
		  the meaning of section 168(e)(9)), the adjustment for depreciation to earnings
		  and profits of a real estate investment trust for any taxable year shall be
		  determined under the alternative depreciation method (within the meaning of
		  section 168(g)(2)), except that the recovery period shall be 20
		  years.
						.
				
					(2)
					Conforming
		amendment
					Subparagraph (A) of section 312(k)(3) of such Code  is
		amended by striking subparagraph (B), and inserting
		subparagraphs (B) and (C),.
				
				(e)
				Effective
			 date
				The amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
